         Case 1:19-cv-08019-KPF Document 10 Filed 09/06/19 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MEF I, LP,
                                       Plaintiff,                 Civil Action No.:

                - against -                                       19-cv-8019-KPF

 SHIFTPIXY, INC.

                                       Defendant.


                                 AFFIRMATION OF SERVICE

       PAUL A. RACHMUTH, an attorney duly admitted to practice before the Courts of the

State of New York and this Court, affirms the following to be true under the penalties of perjury:

       On September 6, 2019, I served the Proposed Order to Show Cause, Declaration of

Joshua Sason and Memorandum of Law in Support of Order to Show Cause upon the Defendant,

ShiftPixy, Inc., by email (by consent) upon is counsel, Karlinsky LLC at the email address:

martin.karlinsky@karlinskyllc.com.

                                              /s/
                                              Paul A. Rachmuth (pr-1566)
                                              Attorney at Law
                                              265 Sunrise Highway, Ste. 62
                                              Rockville Centre, New York 11570
                                              Telephone: (516) 330-0170
                                              Facsimile: (516) 543-0516




                                                -1-
